       Case 2:19-cr-00173-JTM-MBN Document 14 Filed 10/18/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                         *          CRIMINAL NO: 19-173

               v.                                *          SECTION: “H”

JACK STRAIN                                      *

                                           *     *      *

                       DEFENDANT JACK STRAIN’S
            UNOPPOSED MOTION AND INCORPORATED MEMORANUM
              TO CONTINUE PRETRIAL CONFERENCE AND TRIAL

       NOW INTO COURT, through undersigned counsel, comes defendant, Jack Strain, who

respectfully requests that the pretrial conference and trial of this matter be continued and that new

dates be selected at the status conference tentatively scheduled for November 1, 2019.

                                                 I.

       The trial in the above-captioned matter is scheduled for Tuesday, November 12, 2019 at

8:30 a.m., and the pretrial conference is scheduled for Wednesday, October 23, 2019 at 3:45 p.m.

                                                 II.

       Discovery in this matter is voluminous.          The government has recently produced

approximately 27,000 pages of materials, and another batch of discovery is forthcoming.

                                                III.

       In order to allow undersigned counsel sufficient time to prepare a defense, defendant Jack

Strain respectfully requests that the pre-trial conference and the trial be continued. The defendant

respectfully requests that the parties be permitted to select new dates at the status conference that

has been tentatively scheduled for November 1, 2019.
         Case 2:19-cr-00173-JTM-MBN Document 14 Filed 10/18/19 Page 2 of 2




                                                 IV.

         Title 18, United States Code, Section 3161(h)(7)(A) provides that any period of delay

resulting from a continuance granted on the basis of a court’s finding that the ends of justice served

by the granting of a continuance outweigh the best interest of the public and the defendant in a

speedy trial shall be excluded in computing the time within which the trial must commence. One

of the factors which a judge shall consider in deciding whether to grant a continuance is whether

the failure to grant such a continuance in the proceeding will result in a miscarriage of justice. See

18 U.S.C. 3161(h)(7)(B)(i).

                                                 V.

         In view of the above considerations, granting this motion for a continuance would be in the

best interest of justice and would outweigh the interests of the public and the defendants in a speedy

trial.

                                                 VI.

         The government does not oppose the defendant’s request for a continuance.

         WHEREFORE, for the reasons set forth above, defendant Jack Strain respectfully

requests that the trial and pretrial conference in this matter be continued.

                                               Respectfully submitted,

                                                /s/ William P. Gibbens
                                                William P. Gibbens, 27225
                                                SCHONEKAS, EVANS MCGOEY
                                                  & MCEACHIN, L.L.C.
                                                909 Poydras Street, Suite 1600
                                                New Orleans, Louisiana 70112
                                                Telephone: (504) 680-6050
                                                Fax: (504) 680-6051
                                                billy@semmlaw.com

                                                Attorney for Jack Strain


                                                  2
